NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAWN ESPARZA, on behalf of herself,            No.    17-17175
and all others similarly situated,
                                                D.C. No. 3:17-cv-03421-WHA
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

SMARTPAY LEASING, INC.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                            Submitted March 15, 2019**
                             San Francisco, California


Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      This is an action under the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, filed by Shawn Esparza against SmartPay Leasing, Inc. SmartPay

appeals from the district court’s denial of a motion to compel arbitration. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction over this interlocutory appeal under 9 U.S.C. § 16(a)(1)(C), and affirm.

      The district court correctly held the TCPA claims in this case are not subject

to the arbitration clause in the cell-phone lease agreement between Esparza and

SmartPay. The arbitration clause applies only to claims “arising from or in any way

related to” the lease agreement. Esparza’s claims do not arise from or relate to the

lease. See United States ex rel. Welch v. My Left Foot Children’s Therapy, LLC,

871 F.3d 791, 798–99 (9th Cir. 2017). At most, her claims involve a website

participation agreement which authorized SmartPay to send certain text messages to

Esparza. The participation agreement does not have an arbitration clause. See

Samson v. NAMA Holdings, LLC, 637 F.3d 915, 923 (9th Cir. 2011) (“[A]rbitration

is a matter of contract and a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.” (internal quotation marks and citation

omitted)).

      AFFIRMED.




                                          2